Citation Nr: 1709488	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-23 931A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a lumbar strain.

2.  Entitlement to an initial compensable rating for left lower extremity radiculopathy, prior to August 20, 2015, and in excess of 10 percent, thereafter. 


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2006.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which decreased the Veteran's disability rating for residuals of a lumbar strain from 10 percent to 0 percent, effective September 1, 2009.  The Veteran filed his notice of disagreement (NOD) with that determination in August 2009 and was issued a statement of the case (SOC) in August 2012.  In an August 2012 rating decision, the Veteran's disability rating was restored to 10 percent, effective September 1, 2009.  In September 2012, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In an August 2015 rating decision, the RO assigned a separate compensable rating of 10 percent for radiculopathy of the left lower extremity.  This issue is part and parcel with the matter currently on appeal.  As such, the Board has also assumed jurisdiction of this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An adequate VA examination of the lumbar spine must include range of motion testing in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In August 2015, the Veteran underwent a VA examination of lumbar spine.  The examination report indicated that the required testing occurred; however, not all of the specific findings were included.  In light of the above, the Board finds that the August 2015 VA examination is inadequate.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Consequently, a remand for a new examination is necessary to fairly adjudicate the Veteran's claims.  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

The Board acknowledges that the RO recently awarded the Veteran a separate disability rating for left lower extremity radiculopathy, effective August 20, 2015.  Notably, treatment records received from the Social Security Administration (SSA) indicated that the Veteran may have experienced symptoms for this secondary disability significantly earlier.  During the VA examination, the examiner should review all relevant treatment records and provide a medical opinion regarding the onset of the Veteran's left lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal. 

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his lumbar spine disability and left lower extremity radiculopathy.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner is also asked to opine whether the Veteran had left lower extremity radiculopathy, prior to August 20, 2015.  In this regard, the examiner is directed to consider the Veteran's treatment records, to include records collected from SSA, which appear to indicate symptoms of radiculopathy.  

The examiner should provide a complete rationale for any opinions provided. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



